Citation Nr: 1102045	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  05-23 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD), prior to June 9, 2009.

2.  Entitlement to a disability rating in excess of 50 percent 
for PTSD, from June 9, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2004 rating decision in which the RO, inter alia, 
denied a rating in excess of 30 percent for PTSD.  In March 2004, 
the Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in June 2005, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2005.

In August 2008, the Veteran and his spouse testified during a 
Board hearing before the undersigned Veterans Law Judge at the 
RO.  A transcript of that hearing is of record.

In December 2008, the Board remanded the Veteran's claims to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  In a December 2009 rating decision, the RO awarded an 
increased, 50 percent rating for PTSD from June 9, 2009.

Although the RO awarded a higher rating for PTSD during the 
pendency of this appeal, inasmuch as a higher rating is available 
for the disability both before and after June 9, 2009, and the 
Veteran is presumed to seek the maximum available benefit for a 
disability, the Board has characterized the appeal as now 
encompassing both matters set forth on the title page.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In April 2010, the Board again remanded the Veteran's claims to 
the RO, via the AMC, for further action, to include additional 
development of the evidence.  After partially completing the 
requested development, the AMC continued to deny each  claim (as 
reflected in an August 2010 supplemental SOC (SSOC)) and returned 
the matters on appeal to the Board for further appellate 
consideration.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC. VA will notify the 
Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the 
claims on appeal is warranted, even though it will, regrettably, 
further delay an appellate decision on these matters.  

In the April 2010 remand, the Board noted that, in January 2010, 
the Veteran's spouse stated that the Veteran had met the 
requirements to receive disability benefits from the Social 
Security Administration (SSA).  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA 
is put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board instructed the RO to request 
from SSA a copy of its determination on the Veteran's claim for 
disability benefits, as well as copies of all medical records 
underlying its determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities, and to associate all records 
and/or responses received with the claims file.

The record reflects that the AMC requested such records from SSA 
in correspondence dated in April and July 2010, but there is no 
response from SSA of record.  The AMC nonetheless readjudicated 
the instant claims, as reflected in the August 2010 SSOC, 
stating, "We attempted to obtain Social Security Disability 
Records but were unsuccessful in obtaining a response for those 
records."  
 
Pursuant to the provisions of 38 C.F.R. § 3.159(c), VA will make 
as many requests as are necessary to obtain relevant records from 
a Federal department or agency, including SSA, and will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  38 
C.F.R. § 3.159(c)(2).  Cases in which VA may conclude that no 
further efforts are required include those in which the Federal 
department or agency advises VA that the requested records do not 
exist or the custodian does not have them.  Id.

In this case, while the AMC received no response to its April and 
July 2010 requests for records from SSA, it ended its efforts to 
obtain such records when it is not clear that such records do not 
exist or that further efforts to obtain such records would be 
futile.  Furthermore, there is no indication in the record that 
the AMC provided the Veteran with oral or written notice that, 
after continued efforts to obtain such SSA records, it is 
reasonably certain they do not exist or further efforts to obtain 
them would be futile.  See 38 C.F.R. § 3.159(e).  Therefore, 
these matters must again be remanded for the RO to obtain and 
associate with the claims file a copy of SSA's determination on 
the Veteran's claim, as well as copies of all medical records 
underlying that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

Additionally, the record reflects that the Veteran has been 
receiving mental health treatment from the Dublin VA Medical 
Center (VAMC), and the claims file currently includes outpatient 
treatment records from the Dublin VAMC dated as recently as March 
2010.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should obtain any records of 
treatment for the Veteran's PTSD, since March 2010, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the 
RO should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the matters on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period). 

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should obtain from the Dublin VAMC 
all outstanding pertinent records of 
psychiatric evaluation and/or treatment of 
the Veteran, since March 2010.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

The RO should end its efforts to obtain such 
records only if it concludes that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.  If, 
after continued efforts to obtain such 
records, the RO concludes that it is 
reasonably certain they do not exist or 
further efforts to obtain them would be 
futile, the RO should provide the Veteran 
with oral or written notice of that fact, in 
accordance with the provisions of 38 C.F.R. 
§ 3.159(e).  Any record of such notice 
conveyed to the Veteran should be associated 
with the claims file.

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light of 
all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


